Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”), is entered into as of this 9th day
of November, 2005 (the “Agreement Date”) among NHNY Acquisition Corp., Inc. a
Delaware corporation (“Buyer”), New Horizons Computer Learning Centers of
Metropolitan New York, Inc., a Delaware corporation (“Parent”), Henry Stern and
Adele Stern (each, a “Seller,” and, collectively, “Sellers”). All capitalized
terms used herein shall have the meanings ascribed to such terms in Section 9.1
below.

 

RECITALS:

 

  A. Sellers currently own all of the issued and outstanding capital stock (the
“Stock”) of Training Solutions, Inc., a New York corporation (the “Company”);
and

 

  B. The parties desire that Sellers sell to Buyer and Buyer purchase from
Sellers the Stock of the Company upon the terms and conditions hereinafter set
forth.

 

In consideration of and in reliance upon the representations, warranties and
obligations in this Agreement, the parties agree as follows:

 

ARTICLE 1

 

PURCHASE AND SALE OF STOCK

 

1. Purchase and Sale of Stock.

 

1.1 Definition Reference. Certain capitalized terms are defined in Section 9.1.

 

1.2 Purchase of Stock. Subject to the terms of this Agreement, Sellers agree to
sell, transfer and assign to Buyer free of all Liens, and Buyer agrees to
purchase the Stock of the Company from Sellers.

 

ARTICLE 2

 

CONSIDERATION

 

2. Consideration.

 

2.1 Purchase Price. In consideration of the Stock to be acquired by Buyer
hereunder, Buyer will pay to Sellers the aggregate purchase price (the “Purchase
Price”) of Five Hundred Thousand Dollars ($500,000), subject to the provisions
of Section 7.3, which shall be comprised entirely of cash.

 

2.2 Payment of Purchase Price. Seller acknowledges that Buyer has paid $10,000
of the Purchase Price to Seller on November 3, 2005. Simultaneous with the
execution hereof, Buyer shall:

 

(a) remit to Seller a check in the sum of $65,000; and



--------------------------------------------------------------------------------

(b) deposit $425,000 of the Purchase Price in an escrow account (the “Escrow
Account”) with Wells Fargo Bank, N.A. (the “Escrow Agent”).

 

2.3. Closing Date Payment. Provided that all of the closing conditions set forth
in Section 5.1 have been satisfied to the reasonable satisfaction of Buyer, upon
the written direction of Buyer the Escrow Agent shall release the Purchase
Price, minus an amount equal to any and all Indebtedness of the Company as of
the Closing Date, to Sellers on the Closing Date (the “Closing Date Payment”).
Any amount remaining in the Escrow Account after the Closing Date Payment has
been released to Sellers shall be released to Buyer.

 

2.4 Acid Test Adjustment. In the event that the Acid Test Ratio, as defined in
Section 5.1(k), is less than 1:1, the amount of the Closing Date Payment shall
be decreased by the amount necessary for the Acid Test Ratio to equal 1:1.

 

2.5 Payment of Indebtedness. Buyer will pay, or cause to be paid, in full on or
immediately following the Closing Date the Indebtedness of the Company. In order
to facilitate such repayment, as soon as practicable before the Closing, Sellers
shall cause the Company to obtain payoff letters for the repayment of such
Indebtedness, which payoff letters will be in a commercially reasonable form and
shall indicate that such lenders have agreed to release immediately all
applicable Liens relating to the assets and properties of the Company
(collectively, the “Pay-Off Documents”). Except as otherwise set forth in this
Section 2.5, Seller shall not be required to satisfy any other liabilities
(other than Indebtedness) at Closing and Buyer will purchase the Company subject
to such other liabilities.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

3. Representations and Warranties of Sellers. Sellers hereby represent and
warrant to Buyer as follows:

 

3.1 Organization.

 

(a) Organization and Power. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York. The
Company has full corporate power to own, lease and operate its assets and carry
on its business as and where such assets are now owned or leased and as such
business is presently being conducted.

 

(b) Qualification. The Company is not qualified and is not required to be
qualified to do business as a foreign corporation in any states or countries.

 

(c) Other Ventures. The Company does not have any ownership interest in any
business entity, is not a member of any partnership or joint venture.

 

(d) Corporate Records. Sellers have permitted Buyer to examine true and complete
copies of the Company’s corporate minute and stock record books. The corporate
minute books contain the Certificate of Incorporation and By-laws of the Company
as in effect

 

2



--------------------------------------------------------------------------------

on the date hereof and a true and complete record of all actions by, and
meetings of, the directors (and committees thereof) and shareholders of the
Company and accurately reflect all transactions referred to therein. The stock
record books of the Company accurately set forth all stock issuances, transfers
and other transactions in the shares of the capital stock of the Company since
the date of its incorporation.

 

(e) Ownership of the Company. All of the issued and outstanding shares of the
capital stock of the Company are owned of record and beneficially by Sellers,
free of all Liens. Upon consummation of the transactions contemplated hereby,
Buyer will acquire from Seller good and valid title to the Stock free of all
Liens.

 

(f) Capitalization of the Company. The authorized capital stock of the Company
consists of 200 common shares, without par value, of which 200 are issued and
outstanding to Sellers. All of the Stock has been duly authorized and validly
issued and is fully paid and nonassessable and has been issued in compliance
with (and since issuance, has not been transferred except in compliance with)
all applicable federal and state securities Laws and applicable exemptions from
registration requirements arising out of such Laws, and any preemptive rights,
rights of first refusal, or similar rights of any Person. There are no
outstanding (a) options, warrants or other rights issued by the Company to issue
or acquire any shares of capital stock of the Company, or (b) securities
convertible into or exchangeable for any shares of capital stock of the Company.
There are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any outstanding shares of capital stock.

 

(g) Seller Enforceability; Power; Organization. Sellers have full power and
authority to execute, deliver and perform this Agreement and each of the
agreements and documents delivered by Sellers in connection herewith. This
Agreement and each other agreement and document delivered by Sellers in
connection herewith have been duly executed and delivered by Sellers and
constitute Sellers’ binding obligations enforceable in accordance with their
respective terms.

 

3.2 Agreements.

 

(a) Consents. Except as provided on Schedule 3.2(a), no approval or consent of,
or filing with, any Person or Governmental Authority is required in connection
with the transactions contemplated hereby or the execution, delivery or
performance by Sellers of this Agreement or any other agreement or document
delivered by or on behalf of Sellers in connection herewith.

 

(b) No Conflicts. Except for Scheduled 3.2(a), no action taken or required to be
taken by or on behalf of the Company or Sellers in connection herewith,
including, but not limited to, the execution, delivery and performance of this
Agreement, and each other agreement and document delivered by either of them in
connection herewith: (i) gives rise to a right of termination or acceleration
under any Contract by which the Company is bound; (ii) conflicts with or
violates any Law; the Company’s Certificate of Incorporation or Bylaws; any
Contract by which the Company or Sellers are bound; or any order, arbitration
award, judgment, decree or other similar restriction to which the Company or
Sellers are subject; or (iii) constitutes an event which, after notice or lapse
of time or both, could result in any of the foregoing.

 

3



--------------------------------------------------------------------------------

3.3 Financial.

 

(a) Financial Records. Schedule 3.3(a) includes a complete copy of the audited
consolidated financial statements of the Company as of and for the fiscal years
ended February 28, 2003, February 29, 2004 and February 28, 2005 (collectively,
the “Audited Financial Statements”), and the unaudited consolidated financial
statements of the Company as of and for the for the period ended July 31, 2005
(the “Interim Financial Statements”). The Audited Financial Statements have been
prepared in accordance with GAAP, consistently applied, and present fairly, in
all material respects, the consolidated financial position of the Acquired
Companies as of the dates indicated and the results of operations for the
periods then ended. The balance sheet as of the Closing Date is herein referred
to as the “Acquisition Balance Sheet.” The Interim Financial Statements and the
Acquisition Balance Sheet have been prepared in accordance with GAAP,
consistently applied, and present fairly, in all material respects, the
financial position of the Company as of the date indicated and the results of
operations for the period then ended, subject to (1) normal year end
adjustments, (2) the absence of disclosures normally made in footnotes and
(3) new bills which arrive after the Closing Date but which relate to periods
prior to the Closing Date.

 

(b) Liabilities. The Company has no Liabilities except liabilities provided for
or reserved against on the Acquisition Balance Sheet. Since February 28, 2005,
there has not been any incurrence (whether discharged or not) of any Liability
by the Company other than current Liabilities of the Company incurred, and
obligations entered into, in the ordinary course of business consistent with
past practice.

 

(c) No Changes. Since February 28, 2005, the Company has been operated only in
the ordinary course, consistent with past practice. Since that date, there has
not been any material adverse change, or event or circumstance which might
reasonably be expected to result in a material adverse change, in the Company’s
assets, liabilities, business relationships or prospects. Without limiting the
generality of the foregoing, since that date, except as listed on Schedule
3.3(c), there has not been with respect to the Company any:

 

(i) waiver, release, cancellation or compromise of any debts owed to it or
claims or rights against others;

 

(ii) change in existing credit arrangements with any bank or other institution;

 

(iii) dividend or other distribution declared or paid to the Company’s
shareholders or any redemption or repurchase of any shares of capital stock;

 

(iv) purchase or lease (or commitment to purchase or lease) any assets;

 

(v) (a) except for amounts owed under the Company’s bank credit line, creation,
incurrence or assumption of any debt in excess of $5,000, (b) assumption,
guarantee, endorsement or other act of becoming liable or responsible for the
obligation of any other Person, or (c) making of any loans or advances or
capital contributions to, or investments in, any other Person;

 

4



--------------------------------------------------------------------------------

(vi) new Contract entered into or then existing Contract modified or terminated,
except that the Company may supplement Liabilities which are incurred in the
ordinary course and become known later;

 

(vii) sale or disposition of any assets in excess of $10,000; or

 

(viii) any change in the Company’s accounting procedures or practices or its
financial structure.

 

(d) Taxes. All Tax returns, reports and declarations (collectively, “Tax
Returns”) required by any Governmental Authority to be filed in connection with
the properties, business, income, expenses, net worth and franchises of the
Company have been timely filed, and such returns are correct and complete. All
Taxes due in connection with the properties, business, income, expenses, net
worth and franchises of the Company have been paid, other than any Taxes which
are not yet due or which, if due, are not yet delinquent or are being contested
in good faith, and for which in all cases reserves have been established in the
Acquisition Balance Sheet which are sufficient to cover the payment of all such
Taxes. There are no Tax claims, audits or proceedings pending in connection with
the properties, business, income, expenses, net worth and franchises of the
Company, and, to the Knowledge of Sellers, there are no such threatened claims,
audits or proceedings. There are not currently in force any extensions of time
with respect to the dates on which any Tax Return was or is due to be filed by
the Company, or any waivers or agreements for the extension of time for the
assessment or payment of any Tax.

 

(e) Accounts Receivable. The accounts receivable reflected on the Acquisition
Balance Sheet and accounts receivable arising after the date of the Acquisition
Balance Sheet and reflected on the books and records of the Company represent
valid obligations arising from sales actually made or services performed. The
accounts receivable reflected on the Acquisition Balance Sheet are stated
thereon in accordance with GAAP, consistently applied. Except to the extent paid
prior to the Closing Date, such accounts receivable are or will be as of the
Closing Date current and collectible within 60 days of the Closing Date (net of
the respective reserves shown on the Acquisition Balance Sheet, which reserves
are adequate and calculated consistent with past practice). The Company has not
received notice of any contest, claim, right of setoff or bankruptcy with
respect to its accounts receivable, other than returns and discounts in the
ordinary course of business for which reserves are shown on the Acquisition
Balance Sheet.

 

3.4 Legal.

 

(a) Compliance with Laws. The Company is not currently in violation of any
outstanding arbitration award, judgment, order or decree or any Law. There are
no currently pending allegations of or inquiries concerning any violations of
Law by the Company. Except as provided on Schedule 3.4(a), the Company is not
required to have any permits, licenses, approvals or authorizations of any
Governmental Authority. No Governmental Authority has issued to Seller any
currently effective claims, notices, orders or directives with respect to the
business or any assets of the Company. The Company is not required to make any
expenditures to achieve or maintain compliance with any Law, other than those
required in the ordinary course of the Company’s business.

 

5



--------------------------------------------------------------------------------

(b) Litigation. No claim, litigation, investigation or proceeding is pending or,
to the Knowledge of Seller, threatened by or against the Company, nor, since
January 1, 2000, has the Company been involved in any claim, litigation or
proceeding. To the Knowledge of Sellers, there is no current state of facts or
event which could reasonably be expected to form the basis for such a claim,
litigation, investigation or proceeding. No arbitration award, judgment, order,
decree or similar restriction is outstanding against or relating to the Company
or its assets, business or products.

 

3.5 Contracts.

 

(a) Contracts. Schedule 3.5(a) contains complete and accurate list of all
Contracts to which the Company is a party or is otherwise bound having a value
in excess of $5,000.00 (the “Company Contracts”), including, but not limited to:
(i) all Contracts related to the providing of educational training services,
(ii) all loan, financing, security, credit or other Contracts evidencing or
relating to indebtedness, guarantees, or Liens; (iii) all Contracts which
contain an obligation of confidentiality with respect to information furnished
by the Company to a third party or received by the Company from a third party;
(iv) all Contracts relating to the Company’s capital stock; and (v) all
Contracts relating to the acquisition by the Company of the stock or assets of
any Person. The Company has delivered to Buyer accurate and complete copies of
each Contract listed on Schedule 3.5(a), and an accurate and complete written
description of each oral Contract required to be listed on Schedule 3.5(a), in
each case with all modifications and amendments thereto. All of the Contracts
required to be disclosed on Schedule 3.5(a) are valid, in full force and effect
as of the Closing and enforceable in accordance with their terms by the Company
and to the Company’s Knowledge, will not be affected by the consummation of the
transactions contemplated hereby.

 

(b) Compliance with Contracts. The Company is not in default or in violation of
any Company Contract, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default or violation. There have been no
discussions or correspondence concerning breach by the Company or termination of
any Company Contract. To the Knowledge of Sellers, there is no default under or
any violation of any Contract by any other party thereto.

 

(c) Insurance. Schedule 3.5(c) lists all insurance policies maintained by the
Company and identifies for each such policy the following: underwriter, policy
number, coverage type, premium, expiration date, coverage amount and deductible.
Such insurance policies protect the Company’s properties from losses and risks
in a manner reasonable for its business and assets. All such policies are in
full force and effect and all premiums have been paid. Except for amounts
deductible under policies of insurance and described in Schedule 3.5(c) or as
otherwise set forth in such Schedule, the Company is not, and has not been at
any time, subject to Liability as a self-insurer. There is no dispute pending,
and, to the Knowledge of Sellers, no state of facts or event which could
reasonably be expected to form the basis for a dispute, with any underwriter of
the Company’s insurance. The Company has never received notice from any insurer
threatening to cancel any insurance coverage or requiring any changes or
corrective work which has not been satisfied. There are no claims pending under
any insurance policy listed on Schedule 3.5(c).

 

6



--------------------------------------------------------------------------------

(d) Banks and Brokers. Schedule 3.5(d) contains an accurate and complete list of
(i) the name of each bank, trust company and stock or other broker with which
the Company has an account, credit line or safety deposit box or vault, or
otherwise maintains relations, and the account number thereof, (ii) the names of
all persons authorized to draw thereon or to have access to any safe deposit box
or vault, (iii) the purpose of each such account, safe deposit box or vault, and
(iv) the names of all persons authorized by proxies, powers of attorney or other
like instruments to act on behalf of the Company in matters concerning any of
its business or affairs. No such proxies, powers of attorney or other like
instruments are irrevocable.

 

3.6 Conflicts of Interest. Except as set forth on Schedule 3.6, neither Sellers,
nor any director or officer of the Company, nor any relative or Affiliate of any
of the foregoing: (i) owes any amount to, or is owed any amount by the Company,
or to the Knowledge of Sellers, has any cause of action or claim against the
Company; (ii) is a party to any Contract with the Company; or (iii) received a
loan, gift or advance from the Company.

 

3.7 Regulatory Compliance.

 

(a) Sellers and the Company currently maintain and, since April 13, 1990, (the
“Compliance Date”) have maintained without interruption, all licenses, permits,
approvals, clearances, consents, certificates and other evidences of approval or
authority of Sellers or the Company that are necessary to the conduct of the
business of the Company to the full extent as required to be conducted at all
times since the Compliance Date (“Educational Approvals”) issued by any person,
entity or organization, whether governmental, government chartered, private, or
quasi-private, that engages in granting or withholding Educational Approvals
for, or regulates proprietary schools, their agents, or employees in accordance
with standards relating to the performance, operation, financial condition, or
academic standards of such schools, and the provision of financial assistance by
and to such schools, including specialized accrediting agencies and loan
guaranty agencies (“Education Agencies”). Schedule 3.7(a) contains a complete
listing and summary description of all Educational Approvals since the
Compliance Date and the periods in which each is or was in full force and effect
and the period, if any, when each was subject to any conditions, limitations or
restrictions.

 

(b) Sellers and the Company are, and, since the Compliance Date, have been in
compliance with the terms and conditions of all such Educational Approvals, and
have timely notified and obtained all required approvals from, all applicable
Education Agencies of each substantive change in Sellers or the Company since
the Compliance Date (including any changes in ownership or control).

 

(c) There are no proceedings pending to revoke, suspend, limit, condition,
restrict or withdraw any Educational Approval, and, except as reflected on
Schedule 3.7(c), to the Company’s Knowledge, there are no facts, circumstances
or omissions concerning Sellers or the Company that could result in such a
proceeding. Except as disclosed on Schedule 3.7(c), since the Compliance Date,
neither Sellers nor the Company have received notice that Sellers or the Company
is in violation of any of the terms or conditions of any Educational Approval or
alleging the failure to hold or obtain any Educational Approval. Neither Sellers
nor the Company have received written or oral notice that any of the Educational
Approvals will not

 

7



--------------------------------------------------------------------------------

be renewed, and, to the Knowledge of either Sellers or the Company, there is no
basis for non-renewal.

 

(d) The Company has never received any Title IV funds and is not, nor has it
ever been, in violation of a Title IV Program requirement.

 

(e) In addition, and without limiting the foregoing:

 

(i) Sellers and the Company possess, and since the Compliance Date, have
possessed, all Educational Approvals required for each educational program the
Company has offered. Schedule 3.7(e)(i) contains a complete listing of each
educational program that the Company has offered since the Compliance Date, and
a notation to indicate if any form of Student Financial Assistance (as defined
in Section 3.7(d)(v)) was awarded to students in each such educational program.

 

(ii) Sellers and the Company possess, and since the Compliance Date have
possessed, all Educational Approvals required in respect of each campus,
location, or facility where the Company has offered all or any portion of any
educational program. The Company has never offered any portion of an educational
program (other than externship or internship sites) at any site other than its
current address.

 

(iii) Sellers and the Company possess, and since the Compliance Date, have
possessed, all requisite Educational Approvals to operate the Company in each
jurisdiction in which the Company is located or in which it conducts any
operations, including providing educational services, student marketing or
recruiting.

 

(iv) The Company qualifies as a “proprietary institution of higher education,”
is fully certified by the USDOE to participate in the federal student financial
aid programs authorized under Title IV of the Higher Education Act of 1965, as
amended (the “Title IV Programs”), and is party to, and in compliance with, a
valid and effective program participation agreement with the USDOE that is in
full force and effect. Evidence of renewal of the program participation
agreement received by the Company from the USDOE is attached hereto as Exhibit
“A”. Neither Sellers nor the Company is subject to, or, to either of their
Knowledge, has been threatened with, any fine, limitation, suspension or
termination proceeding. To the Company’s Knowledge, there are no facts,
circumstances, or omissions concerning Sellers or the Company that could result
in such an action by the USDOE.

 

(v) Schedule 3.7(e)(v) contains a complete listing of all governmental or
private programs by which the Company has awarded or administered student
financial assistance, including Title IV Program funding (collectively “Student
Financial Assistance”), to or on behalf of its students since the Compliance
Date, including a notation to identify those Student Financial Assistance
programs that are currently available to students of the Company.

 

(vi) Sellers and the Company are, and since the Compliance Date, have been in
compliance with all applicable rules, regulations and requirements

 

8



--------------------------------------------------------------------------------

pertaining to the Company’s participation in any Student Financial Assistance
program, including the Title IV Programs. Except as disclosed on Schedule
3.7(e)(vi), to the Company’s Knowledge there are no facts, circumstances, or
omissions concerning Sellers or the Company that could result in a finding of
non-compliance with regard to such rules, regulations and requirements. Without
limiting the foregoing:

 

(A) Since the Compliance Date, each education program offered by the Company was
and is an eligible program in accordance with all applicable rules, regulations
and requirements, including the requirements of 34 C.F.R. § 668.8, and the
Company has properly measured the length of its educational programs for
purposes of awarding and disbursing Title IV Program funds pursuant to USDOE
requirements.

 

(B) For each fiscal year ending on or after the Compliance Date, each of the
Company and Sellers have satisfied the standards of financial responsibility in
accordance with USDOE requirements. Since the Compliance Date, neither Sellers
nor the Company have been required by notice or law to post a letter of credit
or other form of surety for any reason, including late or inaccurate student
refunds.

 

(C) Since the Compliance Date, the Company has timely filed with the USDOE all
required compliance audits and audited financial statements.

 

(D) Since the Compliance Date, the Company has calculated and paid refunds and
calculated dates of withdrawal and leaves of absence in accordance with all
applicable rules, regulations and requirements.

 

(E) Since the Compliance Date, the Company has complied with all Educational
Agency requirements pertaining to externship and internship arrangements.
Schedule 3.7(e)(vi)(E) contains a complete listing, including address and
contact person, of every organization that has provided any externship or
internship services to the Company or the Company’s students for the last two
(2) years.

 

(vii) Schedule 3.7(e)(vii) contains a list of all USDOE program reviews, USDOE
Office of Inspector General audits, compliance audits and any other reviews by
Educational Agencies or entities that administer any form of Student Financial
Assistance (including reviews of student complaints) relating to Seller or the
Company since the Compliance Date (collectively “Compliance Review”). Except as
disclosed on Schedule 3.7(e)(vii), no such Compliance Review, individually or in
the aggregate, has adversely affected the Company or resulted in the imposition
of any liability, financial or otherwise, affecting Seller or the Company. The
Company has complied with, and fully resolved and satisfied, all of the findings
and conditions arising from any Compliance Review. No Compliance Review remains
pending or unresolved except as disclosed on Schedule 3.7(e)(vii).

 

9



--------------------------------------------------------------------------------

(viii) The Company is not on probation, monitoring or warning status, or subject
to any additional reporting requirements, with any Educational Agency. The
Company has not been subject to any adverse action by any Educational Agency to
revoke, withdraw, deny, suspend, condition or limit an Educational Approval
(including being directed to show cause why an Educational Approval should not
be revoked, withdrawn, conditioned, suspended or limited). To the Knowledge of
Sellers and/or the Company, there are no facts, circumstances or omissions
concerning Sellers or the Company that could lead to any such actions by an
Educational Agency.

 

(ix) Sellers and the Company do not, and since the Compliance Date, have not,
provided, or contracted with any entity that provides, any commission, bonus or
other incentive payment based directly or indirectly on success in securing
enrollments or awarding financial aid to any persons or entities engaged in any
student recruiting or admissions activities or in making decisions regarding the
awarding of student financial aid.

 

(x) None of Sellers, the Company or any Person that exercises substantial
control over the Company (as the term “substantial control” is defined in 34
C.F.R. 668.174I(3)), or member of such person’s family (as the term “family” is
defined in 34 C.F.R. 668.174I(4)), alone or together, (i) exercises or exercised
substantial control over another Company or third-party servicer (as that term
is defined in 34 C.F.R. 668.2) that owes a liability for a violation of a Title
IV Program requirement or (ii) owes a liability for a Title IV Program
violation.

 

(xi) None of Sellers or the Company has filed for relief in bankruptcy or had
entered against it an order for relief in bankruptcy.

 

(xii) None of Sellers, the Company or any of their employees have pled guilty
to, pled nolo contendere to, or been found guilty of, a crime involving the
acquisition, use or expenditure of funds under the Title IV Programs or been
judicially determined to have committed fraud involving funds under the Title IV
Programs.

 

(xiii) Neither Sellers nor the Company has employed in a capacity involving
administration of funds under the Title IV Programs or the receipt of funds
under those programs, any individual who has been convicted of, or has pled nolo
contendere or guilty to, a crime involving the acquisition, use or expenditure
of federal, state or local government funds, or has been administratively or
judicially determined to have committed fraud or any other material violation of
law involving federal, state or local government funds.

 

(xiv) Except as disclosed on Schedule 3.7(e)(xiv), neither Sellers nor the
Company contracts with a third-party servicer (as such term is defined in 34
C.F.R. 668.2) to provide any services in connection with the processing or
administration of the Company’s administration of the Title IV Programs.

 

10



--------------------------------------------------------------------------------

(xv) Neither Sellers, nor the Company provides, or since the Compliance Date,
have provided, any educational instruction on behalf of any other institution or
organization of any sort. Except for the externship and internship arrangements
disclosed in Schedule 3.7(e)(xv), no other institution or organization of any
sort provides, or since the Compliance Date, has provided, any educational
instruction on behalf of the Company.

 

(xvi) Identified on Schedule 3.7(e)(xvi) are all policy manuals and other
statements of procedures or instruction relating to recruitment of students,
including procedures for assisting in the application by prospective students
for Financial Assistance; admissions procedures, including any descriptions of
procedures for ensuring compliance with Educational Agency or other appropriate
standards or tests of eligibility; and minimum required attendance policies and
procedures for encouraging and verifying attendance (collectively referred to as
the “Policy Guidelines”). True and complete copies of the Policy Guidelines have
been delivered to Buyer. The operations of Seller and the Company have been
conducted in all material respects in accordance with the Policy Guidelines
which comply with all applicable rules, regulations and requirements.

 

(xvii) Complete and accurate books and records for all present and past students
attending the Company have been maintained consistent with the operations of a
Company business. All forms and records have been prepared, completed,
maintained and filed in accordance with all applicable federal and state laws
and regulations, and are true and correct in all material respects.

 

(xviii) Schedule 3.7(e)(xviii) contains a complete list of all governmental or
other entities in the state of New York that, since the Compliance Date, have
administered examinations or otherwise evaluated the qualifications of the
graduates of the Company to work in the fields for which they have received
training at the Company (“Licensing Agencies”). Except as disclosed on Schedule
3.7(e)(xviii), since the Compliance Date, to the Knowledge of Sellers and/or the
Company, no Licensing Agency has communicated with the Company in any manner
that would suggest that the Company’s graduates are not performing adequately on
examinations or other procedures to evaluate their qualifications to work in the
fields for which they have been trained at the Company. To the extent that any
Licensing Agency has issued “pass rates” or similar reports, since the
Compliance Date, measuring how the graduates of the Company have performed on
their examinations or other evaluations, the Company has provided complete
copies to Buyer.

 

(xix) The Company has delivered to Buyer true and complete copies of all
correspondence (excluding general correspondence routinely sent to, or received
from, any Educational Agency), including all Compliance Reviews and
correspondence related thereto, received from or sent by or on behalf of Sellers
or the Company to any Educational Agency to the extent such correspondence was
sent or received since the Compliance Date.

 

3.8 Real Property. The Company does not own any real property. The real property
leased by the Company located in the MFA Building at 450 West 41st Street, New

 

11



--------------------------------------------------------------------------------

York, New York is the only real property currently leased or subleased to, or
otherwise occupied by, the Company (the “Real Property”). Except as otherwise
set forth in Schedule 3.8, the Real Property is in good and usable condition,
normal wear and tear and casualty excepted. Since January 1, 2004, neither
Sellers, nor the Company have received written notice of any pending or
threatened condemnations, planned public improvements, annexation, special
assessments, zoning or subdivision changes, or other adverse claims affecting
the Real Property.

 

3.9 Personal Property. The Company owns each of the items of tangible personal
property reflected on the Acquisition Balance Sheet as owned by it or acquired
thereafter (except for assets that have been disposed of in the ordinary course
of business since the date of the Acquisition Balance Sheet), free and clear of
all Liens, except for Liens identified on Schedule 3.9(a). The condition of the
tangible personal property is sufficient, in all material respects, for the
operation of the business as currently conducted by the Company. Except for the
personal property leases indicated on Schedule 3.9(b), no Person, other than the
Company, owns or primarily utilizes any material equipment of the Company.

 

3.10 Employees. The Company has in the past been and is in compliance in all
material respects with all applicable laws respecting employee benefits plans
(including, without limitation, all pension, profit sharing and welfare plans,
whether qualified or unqualified), employment, employment practices, employee
classification, labor relations (including, without limitation the Occupational
Safety and Health Act of 1970, 29 U.S.C. §§ 553, 651 et seq.), family and
medical leaves, military leaves, leaves of absence generally, safety and health,
wages, hours and terms and conditions of employment. The Company has complied in
all material respects or accrued for all wages, salaries, commissions, bonuses,
benefits and other compensation due and payable to all employees of the Company
under any Company policy, practice, agreement, plan, program or any statute or
other law for services performed through the Closing Date. All employees are
employed at-will and there is no policy, plan or program of paying severance pay
or any form of severance compensation in connection with the termination of any
employee.

 

3.11 Full Disclosure. No representation or warranty by Sellers in this Agreement
and no statement contained in any Schedule to this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein, in light of the circumstances in which
they are made, not misleading. To the Knowledge of Sellers, there is no event or
circumstance which Sellers have not disclosed to Buyer in writing which
materially adversely affects, or could reasonably be expected to materially
adversely affect, the business, prospects or condition (financial or other) of
the Company or the ability of Sellers to perform this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT

 

4. Representations and Warranties of Buyer and Parent. Buyer and, to the extent
set forth in Sections 4.4, 4.5 and 4.6 below, Parent represent and warrant to
Sellers as follows:

 

4.1 Organization and Power. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Buyer has
full corporate power to execute, deliver and perform this Agreement and all
other agreements and documents to be executed and delivered by it in connection
herewith.

 

4.2 Agreements.

 

(a) Enforceability. All requisite corporate action to approve, execute, deliver
and perform this Agreement and each other agreement and document delivered by
Buyer in connection herewith has been taken by Buyer. This Agreement and each
other agreement and document delivered by Buyer in connection herewith have been
duly executed and delivered by Buyer and constitute the binding obligations of
Buyer enforceable in accordance with their respective terms.

 

(b) Consents. Except as set forth on Schedule 4.2(b), no approval or consent of,
or filing with, any Person or Governmental Authority is required in connection
with the transactions contemplated hereby or the execution, delivery or
performance by Buyer of this Agreement or any other agreement or document
delivered by or on behalf of Buyer in connection herewith.

 

(c) No Conflicts. No action taken by or on behalf of Buyer in connection
herewith, including, but not limited to, the execution, delivery and performance
of this Agreement, and each other agreement and document delivered by it in
connection herewith, conflicts with or violates: (a) any Law; (b) Buyer’s
Articles of Incorporation or By-Laws; or (c) any Contract by which Buyer is
bound; or constitutes an event which, after notice or lapse of time or both,
could result in any of the foregoing.

 

4.3 Investment Intent. Buyer is aware that the sale of Stock to it hereunder has
not been registered under the Securities Act of 1933, as amended, or any state
securities Law. Buyer is acquiring the Stock for investment only, for its own
account and not with a view to, or in connection with, the further sale or
transfer (outside of the consolidated group to which Buyer is a member) of all
or any portion thereof.

 

13



--------------------------------------------------------------------------------

4.4 Regulatory Compliance.

 

(a) Parent currently maintains all licenses, permits, approvals, clearances,
consents, certificates and other evidences of approval or authority of Parent
that are necessary to the conduct of the business of Parent to the full extent
as required to be conducted as of the Agreement Date (“Educational Approvals”)
issued by any person, entity or organization, whether governmental, government
chartered, private, or quasi-private, that engages in granting or withholding
Educational Approvals for, or regulates proprietary schools, their agents, or
employees in accordance with standards relating to the performance, operation,
financial condition, or academic standards of such schools, and the provision of
financial assistance by and to such schools, including specialized accrediting
agencies and loan guaranty agencies (“Education Agencies”). Schedule 4.4(a)
contains a complete listing and summary description of all Educational Approvals
as of the Agreement Date, inclusive of any conditions, limitations or
restrictions.

 

(b) Parent is in compliance with the terms and conditions of all such
Educational Approvals, and has timely notified and obtained all required
approvals from, all applicable Education Agencies of each substantive change in
Parent (including any changes in ownership or control).

 

4.5 There are no proceedings pending to revoke, suspend, limit, condition,
restrict or withdraw any Educational Approval, and, except as reflected on
Schedule 4.5, to the Parent’s Knowledge, there are no facts, circumstances or
omissions concerning Parent that could result in such a proceeding. Except as
disclosed on Schedule 4.5, Parent has not have received notice which would be in
effect as of the Agreement date that Parent is in violation of any of the terms
or conditions of any Educational Approval or alleging the failure to hold or
obtain any Educational Approval. Parent has not received written or oral notice,
effective as of the Agreement Date, that any of the Educational Approvals will
not be renewed, and, to the Knowledge of Parent, there is no basis for
non-renewal.

 

4.6 Parent has never participated in or qualified for participation in the Title
IV Programs.

 

ARTICLE 5

 

CONDITIONS TO CLOSING

 

5. Closing Conditions.

 

5.1 Conditions to Buyer’s Obligations. The obligation of Buyer to consummate the
closing of the transaction contemplated in this Agreement is subject to the
satisfaction, at or before the Closing, of the following conditions set forth in
this Section 5.1:

 

(a) there shall be no Proceeding pending or threatened before any court, agency
or other Governmental Authority (i) involving any challenge to, or seeking
damages or other relief in connection with, the transactions contemplated
hereby, or (ii) that may have the effect of restraining, delaying, prohibiting,
invalidating, setting aside or imposing any

 

14



--------------------------------------------------------------------------------

materially adverse conditions upon the Closing, in whole or in part, and no
injunction, judgment, order, decree or ruling with respect thereto shall be in
effect;

 

(b) there shall not be pending or threatened by any Person any claim asserting
that any Person other than a Seller is (i) the holder or the beneficial owner
of, or has the right to acquire or to obtain beneficial ownership of, any stock
of, or any other voting, equity, or ownership interest in, the Company, or
(ii) entitled, as stockholder, to all or any portion of the Purchase Price
payable for the Stock.

 

(c) (i) the representations and warranties of Sellers contained in Article 3
shall be true and correct in all material respects at and as of the Closing as
though then made; and (ii) Sellers shall have performed or caused to have been
performed in all material respects all of the covenants and agreements required
by this Agreement to be performed by Sellers or the Company at or prior to the
Closing. Buyer shall have received a certificate to such effect from Sellers.

 

(d) Buyer shall have received from Sellers all certificates for the Stock, duly
endorsed for transfer or accompanied by a duly executed stock power or other
appropriate instrument of assignment and transfer;

 

(e) Buyer shall have received the written resignation, effective as of the
Closing, of each director and officer of the Company listed on Schedule 5.1(e);

 

(f) Buyer shall have received a certificate of good standing as of the most
recent practicable date (but in any event within 5 business Days of the Closing)
from the New York Secretary of State with respect to the Company;

 

(g) Buyer shall have received all necessary approvals, consents, waivers and
clearances from all Governmental Authorities and other regulatory authorities,
including, but not limited to, approval from the New York Bureau of Proprietary
School Supervision (“BPSS”), approval from the Accrediting Council for
Independent Colleges and Schools (“ACICS”), written notice from the USDOE, in
form and substance satisfactory to Buyer, to the effect that the USDOE’s review
of a pre-acquisition application has not identified any material deficiencies
that would preclude the USDOE from issuing a Temporary Provisional Program
Participation Agreement to the Company at, or immediately following Closing, or
a Final Provisional Program Participation Agreement following Closing;

 

(h) The Company shall have terminated or frozen the Company’s defined benefit
plan (the “Defined Benefit Plan”) in a manner reasonably acceptable to Buyer;

 

(i) Buyer shall have received the approval of the Senior Lender of New Horizons
Worldwide, Inc., which is the parent company of Parent;

 

(j) Buyer shall have received the Company’s corporate books;

 

(k) Based upon the Acquisition Balance Sheet, a calculation of the “Acid Test
Ratio” of the Company, which is applied when a change of ownership occurs in
order

 

15



--------------------------------------------------------------------------------

to continue participation in any Title IV Programs, shall be completed according
to USDOE guidelines and requirements published in the Code of Federal
Regulations for this ratio;

 

(l) Sellers shall have executed the Agreement Not to Compete attached hereto as
Exhibit “B”; and

 

(m) Buyer shall have received each other document required to be delivered to
Buyer pursuant to this Agreement.

 

Any agreement or document to be delivered to Buyer pursuant to this Section 5.1,
the form of which is not attached to this Agreement as an exhibit, shall be in
form and substance reasonably satisfactory to Buyer.

 

5.2 Conditions to Sellers’ Obligations. The respective obligations of Sellers to
consummate the closing of the transaction contemplated in this Agreement are
subject to the satisfaction, at or before the Closing, of the following
conditions set forth in this Section 5.2:

 

(a) there shall be no suit, action, investigation or proceeding pending or
threatened before any court, agency or other governmental authority by which it
is sought to restrain, delay, prohibit, invalidate, set aside or impose any
conditions upon the Closing, in whole or in part, and no injunction, judgment,
order, decree or ruling with respect thereto shall be in effect;

 

(b) Buyer shall have executed and delivered to Sellers a certificate stating
that (i) the representations and warranties of Buyer contained in Article 4 are
true and correct in all material respects at and as of the Closing as though
then made, and (ii) Buyer has performed or caused to have been performed in all
material respects all of the covenants and agreements required by this Agreement
to be performed by Buyer prior to the Closing;

 

(c) Buyer shall have delivered written instructions to Escrow Agent to release
the Purchase Price to Sellers;

 

(d) Sellers shall have received each other document required to be delivered to
Sellers pursuant to this Agreement; and

 

(e) each of the conditions set forth in Section 5.1(g) shall have been
satisfied.

 

5.3 Any agreement or document to be delivered to Sellers pursuant to this
Section 5.2, the form of which is not attached to this Agreement as an exhibit,
shall be in form and substance reasonably satisfactory to Sellers.

 

ARTICLE 6

 

CLOSING

 

6. Closing. The consummation of the transactions contemplated herein (the
“Closing”) will take place on the date on which all of the conditions set forth
in Article 5 hereof

 

16



--------------------------------------------------------------------------------

shall have been satisfied or waived (to the extent permitted by applicable Law)
and shall take place at such time and place as to which Buyer and Sellers may
agree in writing. The date on which the Closing actually occurs is referred to
herein as the “Closing Date.” The transfers and deliveries described in Article
5 shall be mutually interdependent and shall be regarded as occurring
simultaneously, and, any other provision of this Agreement notwithstanding, no
such transfer or delivery shall become effective or shall be deemed to have
occurred until all of the other transfers and deliveries provided for in Article
5 shall also have occurred or been waived in writing by the party entitled to
waive the same. Such transfers and deliveries shall be deemed to have occurred
and the Closing shall be effective as of 12:01 a.m. on the Closing Date.

 

ARTICLE 7

 

COVENANTS

 

7. Miscellaneous Covenants.

 

(a) Publicity. All public announcements relating to this Agreement or the
transactions contemplated hereby will be made only as may be agreed upon by the
parties or as required by Law.

 

(b) Expenses. Except to the extent otherwise specifically provided herein, Buyer
shall pay all of the expenses incident to the transactions contemplated by this
Agreement which are incurred by Buyer or its representatives, and Sellers shall
pay all of the expenses incident to the transactions contemplated by this
Agreement which are incurred by the Company or Sellers or their representatives.

 

(c) No Assignment. Except as provided in the following sentence, no assignment
of any part of this Agreement or any right or obligation hereunder may be made
without the prior written consent of all other parties, and any assignment
attempted without that consent will be void. Without the consent of Sellers,
Buyer may assign all or any part of this Agreement and all or any part of its
rights and obligations hereunder to an Affiliate of Buyer in which event,
Sellers shall execute and deliver any documents reasonably requested by the
assignee(s) in connection with such assignments, but no such assignment will
relieve Buyer of its obligations hereunder; provided, however, that an
assignment to an Affiliate of Buyer which would either preclude or adversely
impact the ability of Buyer from obtaining a consent from a Governmental
Authority or other regulatory authority shall not be permitted.

 

(d) Further Assurances. Buyer and Sellers shall each execute and deliver to the
other any and all other documents and instruments, and do and perform such acts,
in addition to those expressly provided for herein, as may be reasonably
necessary to carry out or evidence the consummation of the transactions
contemplated by this Agreement, whether at or after the Closing.

 

7.2 Confidentiality. Except for the use of such information and documents in
connection with the proposed transactions or as otherwise required by law or
regulations (including the rules of the SEC, BPSS, ACICS and the USDOE), and
except for disclosures to professionals and lenders of each party, governmental
entities and as otherwise required by law, each party agrees to keep
confidential any information obtained by it from the other party in

 

17



--------------------------------------------------------------------------------

connection with its investigations or otherwise in connection with this
Agreement and the transactions contemplated hereby, and, if such transaction is
not consummated, to return to the other party any documents and copies thereof
received or obtained by it in connection with the proposed transaction. No party
shall issue any press release or make any public announcement of or relating to
the transaction contemplated by this letter without the prior consent of the
other parties, except where a public announcement is required by law. The
parties agree and acknowledge that the terms set forth in this Section 7.2 shall
augment the terms of the existing Confidentiality Agreement between them dated
as of May 10, 2005, which agreement shall remain in full force and effect upon
the execution of this Agreement. In the event any terms included in that
Confidentiality Agreement conflict with terms included herein the terms of the
Confidentiality Agreement shall be controlling. Each party agrees that money
damages alone will not be a sufficient remedy for any breach of the provisions
of this Section 7.2, and that in addition to all other remedies Buyer or
Sellers, as the case may be, shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach, and the
non-breaching party waives the securing or posting of any bond in connection
with such remedy.

 

7.3 Termination of Agreement. This Agreement may be terminated as follows:

 

(a) If (i) any of the Closing Conditions set forth in Article 5 have not been
satisfied and (ii) such failure is not the result of either Buyer’s willful
failure to satisfy any of Seller’s Closing Conditions or Seller’s willful
failure to satisfy any of Buyer’s Closing Conditions and, therefore, the Closing
has not occurred on or before either (y) May 15, 2006 (the “Target Closing
Date”), or (z) July 15, 2006 (the “Extended Closing Date”), which shall apply
only if the parties are working together in good faith to satisfy the Closing
Conditions as of the Target Closing Date, then Sellers shall immediately
authorize the Escrow Agent to return Four Hundred Twenty Five Thousand Dollars
($425,000) to Buyer and this Agreement shall automatically terminate without
further liability to either party.

 

(b) Notwithstanding the provisions of Section 7.3(a), above, if (i) Buyer fails
to satisfy the Closing Condition set forth in Section 5.1(i), above, (ii) such
failure (and only such failure) affirmatively precludes Buyer from closing the
transaction, and (iii) such failure occurs between February 15, 2006 and either
the Target Closing Date or the Extended Closing Date, whichever date is
applicable, then (x) Sellers shall immediately authorize the Escrow Agent to
return Three Hundred Seventy Five Thousand Dollars ($375,000) to Buyer,
(y) Buyer shall immediately authorize the Escrow Agent to release Fifty Thousand
Dollars ($50,000) to Sellers and (z) this Agreement shall automatically
terminate without further liability to either party.

 

(c) Notwithstanding the provisions of Section 7.3(a), above, if Buyer seeks to
satisfy the Closing Condition set forth in Section 5.1(i), above before
February 15, 2006 and Buyer is affirmatively precluded from proceeding with the
transaction by virtue of the failure to satisfy such Closing Condition, then
Buyer shall immediately notify Sellers of such failure and Sellers shall, within
five (5) days of receipt of such notice, authorize the Escrow Agent to return
Four Hundred Twenty Five Thousand Dollars ($425,000) to Buyer and this Agreement
shall automatically terminate without further liability to either party.

 

18



--------------------------------------------------------------------------------

7.4 Filings and Applications. The parties shall cooperate fully in furnishing
any necessary information required in connection with consummating the
transactions contemplated by this Agreement including the preparation,
distribution and filing of (a) any document required by the SEC, (b) the
pre-acquisition, distribution and filing of: (i) any document required by the
SEC; (ii) the pre-acquisition application and all required supplementary
documents with the Department of Education; (iii) the change of ownership
application and all required supplementary documents with the BPSS; (iv) the
application and all required supplementary documents with the ACICS; and (v) any
filings, applications and notices which may be required by other federal, state
and local governmental or regulatory agencies or stock exchanges in any
jurisdiction.

 

7.5 No Shop Agreement. During the period starting on the date hereof and ending
on the earlier to occur of the termination of this Agreement or the Closing
Date, neither the Company nor Sellers shall (nor will they permit any of
Company’s officers, directors, employees, financial advisors, brokers,
stockholders or any person acting on their behalf to) consider, solicit or
negotiate on behalf of Sellers or the Company, or provide or cause to be
provided information to any third-party in connection with, any proposal or
offer from a third-party with respect to the acquisition of the Company, all or
substantially all of its assets, or any business combination involving the
Company.

 

ARTICLE 8

 

INDEMNIFICATION

 

8. Indemnification.

 

8.1 Survival of Representations and Warranties. The representations and
warranties of Sellers in Article 3 and of Buyer in Article 4 will survive the
Closing and continue to be binding regardless of any investigation made at any
time by any party; provided, however, that the parties agree and acknowledge
that no duty to indemnify shall arise by virtue of:

 

(a) a breach of Article 3 by Sellers if Buyer had Knowledge, prior to the
Closing Date, of the matter which otherwise gave rise to the duty to indemnify;
and/or

 

(b) a breach of Article 4 by Buyer if Sellers had Knowledge, prior to the
Closing Date, of the matter which otherwise gave rise to the duty to indemnify.

 

8.2 Indemnification by Seller. Sellers will indemnify Buyer and its Affiliates
(including, without limitation, the Company) and the shareholders, directors,
employees and agents of Buyer and its Affiliates (collectively, the “Buyer
Indemnified Parties”) against and hold them harmless from:

 

(a) Representations. All Liability, loss, damage or deficiency (“Losses”)
resulting from or arising out of any inaccuracy in or breach of any
representation or warranty by Sellers herein or in any other agreement or
document delivered by or on behalf of Sellers in connection herewith;

 

19



--------------------------------------------------------------------------------

(b) Covenants. All Losses resulting from or arising out of any breach or
nonperformance of any covenant or obligation made or incurred by Sellers herein
or in any other agreement or document delivered by or on behalf of Sellers in
connection herewith;

 

(c) Brokers and Finders. All Losses resulting from or arising out of the claims
of any broker, finder, or other Person acting in a similar capacity on behalf of
the Company or Sellers in connection with the transactions herein contemplated;

 

(d) Taxes. All Losses resulting from or arising out of any liability for Taxes
of: (i) the Company for any taxable year or other taxable period that ends on or
before the Closing Date and, in the case of any taxable year or other taxable
period that includes the Closing Date, that part of the taxable year or other
taxable period that ends at the Closing Date; or (ii) the Company that are
attributable to any other corporation and that are imposed on the Company as a
result of membership of the Company in any consolidated, combined or unitary
group prior to the day after the Closing Date; provided, however, that Seller
shall not be liable hereunder to the extent that such Losses are caused by
Buyer’s acts after the Closing Date (the “Buyer’s Acts”). The foregoing
exception to Seller’s duty to indemnify shall not apply to the extent that the
Buyer’s Acts arise from or are otherwise caused by an error or negligent act of
Seller.

 

(e) Benefit Plans. All Losses resulting from or arising out of any liability
associated with any of the Company’s employee benefit plans, including, without
limitation, the Defined Benefit Plan; and

 

(f) Costs. Any and all costs and expenses (including, but not limited to, legal
and accounting fees) related to any of the foregoing; provided, however, that
the parties shall only be liable for their pro rata share of the costs set forth
in Section 8.2(d), above.

 

8.3 Indemnification by Buyer. Buyer will indemnify Sellers and their Affiliates
(the “Seller Indemnified Parties”) against and hold them harmless from:

 

(a) Representations. All Losses resulting from or arising out of any inaccuracy
in or breach of any representation or warranty by Buyer herein or in any other
agreement or document delivered by or on behalf of Buyer in connection herewith;

 

(b) Covenants. All Losses resulting from or arising out of any breach or
nonperformance of any covenant or obligation made or incurred by Buyer herein or
in any other agreement or document delivered by or on behalf of Buyer in
connection herewith;

 

(c) Brokers and Finders. All Losses resulting from or arising out the claims of
any broker, finder or other Person acting in a similar capacity on behalf of
Buyer in connection with the transactions herein contemplated;

 

(d) Taxes. All Losses resulting from or arising out of any liability for Taxes
of the Company for any taxable year or other taxable period that ends after the
Closing Date and, in the case of any taxable year or other taxable period that
includes the Closing Date, that part of the taxable year or other taxable period
that ends after the Closing Date; provided,

 

20



--------------------------------------------------------------------------------

however, that Buyer shall not be liable hereunder to the extent that such Losses
are caused by acts of Sellers and/or the Company prior to the Closing Date; and

 

(e) Costs. Any and all related costs and expenses (including, but not limited
to, legal and accounting fees) related to any of the foregoing.

 

8.4 Third Party Claims. If any legal proceedings are instituted or any claim is
asserted by any third party with respect to which the Seller Indemnified Parties
on the one hand, or Buyer Indemnified Parties on the other hand, may be entitled
to indemnity hereunder, the party asserting such right to indemnity will give
the party from whom indemnity is sought written notice thereof. A delay in
giving notice will only relieve the recipient of liability to the extent the
recipient suffers actual prejudice because of the delay. The party from whom
indemnity is sought will have the right, at its option and expense, to
participate in the defense of such a proceeding or claim, but not to control the
defense, negotiation or settlement thereof, which control will at all times rest
with the party asserting such right to indemnity, unless the proceeding or claim
involves only money damages and the party from whom indemnity is sought:
(a) irrevocably acknowledges in writing complete responsibility for and agrees
to indemnify the party asserting such right to indemnity, and (b) furnishes
satisfactory evidence of the financial ability to indemnify the party asserting
such right to indemnity, in which case the party from whom indemnity is sought
may assume such control through counsel of its choice and at its expense, but
the party asserting such right to indemnity will continue to have the right to
be represented, at its own expense, by counsel of its choice in connection with
the defense of such a proceeding or claim. If the party from whom indemnity is
sought does not assume control of the defense of such a proceeding or claim, the
entire defense of the proceeding or claim by the party asserting such right to
indemnity, any settlement made by the party asserting such right to indemnity,
and any judgment entered in the proceeding or claim will be deemed to have been
consented to by, and will be binding on, the party from whom indemnity is sought
as fully as though it alone had assumed the defense thereof and a judgment had
been entered in the proceeding or claim in the amount of such settlement or
judgment, except that the right of the party from whom indemnity is sought to
contest the right of the other to indemnification under this Agreement with
respect to the proceeding or claim will not be extinguished. If the party from
whom indemnity is sought does assume control of the defense of such a proceeding
or claim, it will not, without the prior written consent of the party asserting
such right to indemnity, settle the proceeding or claim or consent to entry of
any judgment relating thereto which does not include as an unconditional term
thereof the giving by the claimant to the party asserting such right to
indemnity a release from all Liability in respect of the proceeding or claim.
The parties hereto agree to cooperate fully with each other in connection with
the defense, negotiation or settlement of any such proceeding or claim.

 

8.5 Indemnification Threshold. Neither party shall have an obligation to provide
any indemnification pursuant to this Article 8 until the aggregate dollar amount
of all losses that would otherwise be indemnifiable exceeds $25,000 (the
“Threshold Amount”), after which all Losses (including the Threshold Amount)
shall be recoverable.

 

21



--------------------------------------------------------------------------------

ARTICLE 9

 

CONSTRUCTION

 

9. Construction.

 

9.1 Definitions. When used in this Agreement, the following terms in all of
their tenses and cases will have the meanings assigned to them below or
elsewhere in this Agreement as indicated below:

 

(a) “Acquisition Balance Sheet” is defined in Section 3.3(a).

 

(b) “Affiliate” of any Person means any person directly or indirectly
controlling, controlled by, or under common control with, any such Person and
any officer, director or controlling person of such Person.

 

(c) “Buyer” means NHNY Acquisition Corp., Inc., a Delaware corporation.

 

(d) “Buyer Indemnified Parties” is defined in Section 8.2.

 

(e) “Closing” and “Closing Date” are defined in Article 6.

 

(f) “Compliance Date” means April 13, 1990.

 

(g) “Compliance Review” is defined in Section 3.7(e)(vii).

 

(h) “Contract” means any commitment, understanding, instrument, lease, pledge,
mortgage, indenture, note, license, agreement, purchase or sale order, contract,
promise, or similar arrangement evidencing or creating any obligation, whether
written or oral, which obligation exceeds $5,000.

 

(i) “Defined Benefit Plan” is defined in Section 5.1(h).

 

(j) “Education Agencies” is defined in Section 3.7(a).

 

(k) “Educational Approvals” is defined in Section 3.7(a).

 

(l) “GAAP” means the United States generally accepted accounting principles.

 

(m) “Governmental Authority” means any federal, provincial, municipal, state,
regional or local authority, agency, body, court or instrumentality, regulatory
or otherwise, domestic or foreign, which, in whole or in part, was formed by or
operates under the auspices of any federal, provincial, municipal, state,
regional or local government, domestic or foreign.

 

(n) “Indebtedness” means, as at any date of determination thereof, (without
duplication): (a) all obligations of the Company for borrowed money or funded

 

22



--------------------------------------------------------------------------------

indebtedness or issued in substitution for or exchange for borrowed money or
funded indebtedness (including obligations in respect of principal, accrued
interest, and any applicable prepayment charges or premiums); (b) any
indebtedness evidenced by any note, bond, debenture or other debt security;
(c) any capital lease obligations, excluding a lease agreement for a copy
machine; (d) any indebtedness guaranteed by the Company; (e) any obligations
with respect to the termination of any interest rate hedging or swap agreements;
(f) any obligations of the Company under or with respect to any outstanding
checks which relate to the foregoing subsections (a) through (e), it being
understood that outstanding checks which are either attributable to ordinary
business expenses or which do not reduce the cash balance on the Acquisition
Balance Sheet shall not constitute Indebtedness; and (g) amounts due to officers
and/or shareholders.

 

(o) “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

(p) “Law” means any common law and any federal, provincial, municipal, state,
regional, local or foreign law, bylaw, rule, statute, ordinance, rule, order or
regulation.

 

(q) “Liabilities” means responsibilities, obligations, duties, commitments,
claims, and liabilities of any and every kind, whether known or unknown,
accrued, absolute, contingent or otherwise.

 

(r) “Lien” means any lien, charge, mortgage, pledge, easement, encumbrance,
security interest, matrimonial or community interest, tenancy by the entirety
claim, adverse claim, or any other title defect or restriction of any kind.

 

(s) “Licensing Agencies” is defined in Section 3.7(e)(xviii).

 

(t) “Losses” is defined in Section 8.2(a).

 

(u) “Person” means any individual, corporation, partnership, association or any
other entity or organization.

 

(v) “Policy Guidelines” is defined in Section 3.7(e)(xvi).

 

(w) “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal).

 

(x) “Purchase Price” is defined in Section 2.1.

 

(y) “Real Property” is defined in Section 3.8.

 

(z) “Sellers” is defined in the Preamble.

 

(aa) “Seller Indemnified Parties” is defined in Section 8.3.

 

23



--------------------------------------------------------------------------------

(bb) “Student Financial Assistance” is defined in Section 3.7(e)(v).

 

(cc) “Tax” means any tax, charge or assessment by or liability to any
Governmental Authority, including, but not limited to, any deficiency, interest
or penalty.

 

(dd) “Title IV Programs” is defined in Section 3.7(e)(iv).

 

(ee) “to the Knowledge of Sellers” means the knowledge, after due inquiry, of
Sellers, each director and officer of the Company and the books records and
personnel of the Company.

 

(ff) “USDOE” means the United States Department of Education.

 

9.2 Notices. All notices shall be in writing delivered as follows:

 

  (a) If to Buyer, to:

 

NHNY Acquisition Corp., Inc.

1900 S. State College Blvd, Suite 200

Anaheim, CA 92806

Attn: General Counsel

 

  (b) If to Seller:

 

Henry Stern

Adele Stern

360 Cabrini Boulevard

Apt 8E

New York, NY 10040

 

or to such other address as may have been designated in a prior notice. Notices
sent by registered or certified mail, postage prepaid, return receipt requested,
shall be deemed to have been given two business days after being mailed, and
otherwise notices shall be deemed to have been given when received.

 

9.3 Binding Effect. Except as may be otherwise provided herein, this Agreement
will be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns. Except as otherwise provided in
this Agreement, nothing in this Agreement is intended or will be construed to
confer on any Person other than the parties any rights or benefits hereunder.

 

9.4 Headings. The headings in this Agreement are intended solely for convenience
of reference and will be given no effect in the construction or interpretation
of this Agreement.

 

24



--------------------------------------------------------------------------------

9.5 Schedules. The Schedules referred to in this Agreement will be deemed to be
a part of this Agreement.

 

9.6 Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, and all of which together will constitute
one and the same document.

 

9.7 Governing Law; Venue. This Agreement will be governed by and construed under
New York law, without regard to conflict of laws principles thereof. ANY ACTION,
SUIT OR PROCEEDING AT LAW, IN EQUITY OR OTHERWISE WHICH IN ANY WAY ARISES OUT OF
OR RELATES TO THIS AGREEMENT SHALL BE BROUGHT IN A STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK, AND ALL OBJECTIONS TO
PERSONAL JURISDICTION AND VENUE IN ANY ACTION, SUIT OR PROCEEDING SO COMMENCED
ARE HEREBY EXPRESSLY WAIVED BY ALL PARTIES HERETO.

 

9.8 Waivers. Compliance with the provisions of this Agreement may be waived only
be a written instrument specifically referring to this Agreement and signed by
the party waiving compliance. No course of dealing, nor any failure or delay in
exercising any right, will be construed as a waiver, and no single or partial
exercise of a right will preclude any other or further exercise of that or any
other right.

 

9.9 Release. Sellers, on behalf of itself and its heirs, executors,
administrators, successors and assigns, hereby releases and forever discharges
the Company and its officers, directors, employees and shareholders (and each of
their respective heirs, executors, administrators, successors and assigns acting
in such capacities), of and from any and all manner of action or actions, cause
or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liabilities, claims, accounts, sums of money, bonds,
bills, demands, damages, losses, costs or expenses, whether direct or
derivative, of any nature whatsoever, known or unknown, fixed or contingent,
including, without limitation, any claim for indemnification or contribution,
which they now have or may hereafter have against the Company, or its officers,
directors, employees and shareholders (and each of their respective heirs,
executors, administrators, successors and assigns acting in such capacities), as
existed or exists on or prior to the Closing Date, from the beginning of time to
the Closing Date (collectively, the “Claims”). Sellers covenant that there has
been no assignment or other transfer of any interest in any Claim that Sellers
have or may have against the Company. Sellers covenant and agrees that Sellers
shall not commence, join in, or in any manner seek relief through any suit
arising out of, based upon, or relating to any Claim released hereunder, or in
any manner assert or cause or assist another to assert against the Company any
Claim released hereunder. Sellers acknowledge, represent, warrant and covenant
that Sellers have had an adequate opportunity to determine all facts necessary
to make a knowing release of all Claims released hereby and further represents,
warrants and covenants that Sellers have executed this Agreement and release
knowingly and without duress. NOTHING CONTAINED IN THIS SECTION 9.9 SHALL
OPERATE TO RELEASE ANY PARTY FROM THEIR RESPECTIVE OBLIGATIONS SET FORTH IN THIS
AGREEMENT.

 

25



--------------------------------------------------------------------------------

9.10 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against either party.

 

9.11 Modification. No supplement, modification or amendment of this Agreement
will be binding unless made in a written instrument which is signed by all of
the parties and which specifically refers to this Agreement.

 

9.12 Entire Agreement. This Agreement and the agreements and documents referred
to in this Agreement or delivered hereunder are the exclusive statement of the
agreement among the parties concerning the subject matter hereof. All
negotiations among the parties are merged into this Agreement, and there are no
representations, warranties, covenants, understandings, or agreements, oral or
otherwise, in relation thereto among the parties other than those incorporated
herein and to be delivered hereunder.

 

[Signature pages to follow]

 

26



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, the parties have signed this Stock Purchase
Agreement as of the date first above written.

 

BUYER

NHNY ACQUISITION CORP., INC.

By:  

/s/ Thomas J. Bresnan

   

Thomas J. Bresnan

   

President

 

PARENT (ONLY AS TO SECTIONS 4.4, 4.5 AND 4.6)

NEW HORIZONS COMPUTER LEARNING CENTER

OF METROPOLITAN NEW YORK, INC.

By:  

/s/ Thomas J. Bresnan

   

Thomas J. Bresnan

   

President

 

SELLERS

/s/ Henry Stern

Henry Stern

 

/s/ Adele Stern

Adele Stern

 

27